 

Exhibit 10.6

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (together with all extensions, renewals, modifications,
substitutions and amendments hereof, this “Guaranty”) is executed as of December
20, 2016, by New York REIT, Inc., a Maryland corporation, having an address at
405 Park Avenue, New York, New York 10022 (together with its permitted
successors and assigns, “Guarantor”), for the benefit of COLUMN FINANCIAL, INC.,
a Delaware corporation, having an address at 11 Madison Avenue, New York, New
York 10010, as agent for the benefit of Lender (defined below) (together with
its successors and permitted assigns, in such capacity, “Agent”). Capitalized
terms utilized herein shall have the meaning as specified in the Loan Agreement
(hereinafter defined), unless such term is otherwise specifically defined
herein.

 

WITNESSETH:

 

WHEREAS, pursuant to the Note, the entities listed on Schedule I attached hereto
(collectively, “Borrower”) have become indebted, and may from time to time be
further indebted, to Lender with respect to a loan in the original principal
amount of FIVE HUNDRED MILLION AND NO/100 DOLLARS ($500,000,000.00) (the “Loan”)
made pursuant to that certain Loan Agreement dated as of the date hereof among
Borrower, Column Financial, Inc. a Delaware corporation (together with its
successors and permitted assigns, “Initial Lender”), and the other lenders party
thereto from time to time (together with Initial Lender and their respective
successors and/or permitted assigns, individually and/or collectively as the
context may require, “Lender”) and Agent, and acknowledged and agreed to by ARC
NY120W5701 TRS, LLC (“Operating Lessee”) (solely with respect to certain terms
and conditions specified therein) (as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time, the “Loan
Agreement”), which Loan is secured by, among other things, the Security
Instruments encumbering each Individual Property and the Pledge Agreement,
granting Agent for the benefit of Lender a first priority security interest in
100% of the direct equity interest in Operating Lessee, and is further
evidenced, secured or governed by other instruments and documents executed in
connection with the Loan (together with the Note, the Loan Agreement, the Pledge
Agreement and the Security Instruments, collectively, the “Loan Documents”);

 

WHEREAS, Operating Lessee is the operator of the Viceroy Property pursuant to
the terms of the Operating Lease;

 

WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor delivers this Guaranty for the benefit of Lender and
unconditionally guarantees payment and performance to Lender of the Guaranteed
Obligations (as hereinafter defined); and

 

WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrower,
and Guarantor will directly benefit from Lender’s making the Loan to Borrower.

 

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:

 

 

 

  

ARTICLE I

 

NATURE AND SCOPE OF GUARANTY

 

1.1           Guaranty of Obligation. Guarantor hereby irrevocably and
unconditionally guarantees to Agent for the benefit of Lender and its successors
and assigns the payment and performance of the Guaranteed Obligations as and
when the same shall be due and payable, whether by lapse of time, by
acceleration of maturity or otherwise. Guarantor hereby irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as a primary obligor.

 

1.2           Definition of Guaranteed Obligations. As used herein, the term
“Guaranteed Obligations” means the prompt and full payment when due, whether at
stated maturity, by acceleration or otherwise, and performance of all
obligations and liabilities of Borrower under the Loan Agreement and other Loan
Documents, including, without limitation, all obligations and liabilities of
Borrower pursuant to Section 9.4 of the Loan Agreement. Guarantor’s liability
under this Guaranty is effective regardless of whether Borrower has any personal
liability for the Guaranteed Obligations and is not limited to the original or
outstanding principal balance of the Loan or the value of the Properties or the
Collateral given as security for the Loan. Notwithstanding anything to the
contrary in this Guaranty, the Loan Agreement, the Note or any of the Loan
Documents, Lender may exercise its rights under Section 506(a), 506(b), 1111(b)
or any other provisions of the Bankruptcy Code to file a claim for the full
amount of the Debt secured by the Security Instruments and the Pledge Agreement
or to require that all Properties and Collateral shall continue to secure all of
the Debt owing to Lender in accordance with the Loan Documents.

 

1.3           Nature of Guaranty. Guarantor hereby acknowledges and agrees that
this Guaranty (a) is an irrevocable, absolute, continuing guaranty of payment
and performance and not a guaranty of collection, (b) shall not be reduced,
released, discharged, satisfied or otherwise impacted in connection with (i) any
act or occurrence that might, but for the provisions hereof, be deemed a legal
or equitable reduction, satisfaction, discharge or release and/or (ii) Lender’s
enforcement of remedies under the Loan Documents and (c) shall survive the
foregoing and shall not merge with any resulting foreclosure deed, deed in lieu
or similar instrument (if any) subject to Section 5.2 hereof. Guarantor
acknowledges that there are no conditions precedent to the effectiveness of this
Guaranty, and that this Guaranty is in full force and effect and is binding on
Guarantor as of the Closing Date, regardless of whether Lender obtains
collateral or any guaranties from others or takes any other action contemplated
by this Guaranty. This Guaranty may not be revoked by Guarantor and shall
continue to be effective with respect to any Guaranteed Obligations arising or
created after any attempted revocation by Guarantor and after (if Guarantor is a
natural person) Guarantor’s death (in which event this Guaranty shall be binding
upon Guarantor’s estate and Guarantor’s legal representatives and heirs). The
fact that at any time or from time to time the Guaranteed Obligations may be
increased or reduced shall not release or discharge the obligation of Guarantor
to Lender with respect to the Guaranteed Obligations. This Guaranty may be
enforced by Lender and any subsequent holder of the Note and shall not be
discharged by the assignment or negotiation of all or part of the Note.

 

 -2- 

 

  

1.4           Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender
hereunder, shall not be reduced, discharged or released because or by reason of
any existing or future offset, claim or defense of Borrower, or any other party
(other than the defense of payment), against Lender or against payment of the
Guaranteed Obligations, whether such offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise.

 

1.5           Payment By Guarantor. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due (and such failure continues
beyond the expiration of any applicable notice and cure period under the Loan
Documents), whether at demand, maturity, acceleration or otherwise, Guarantor
shall, immediately upon demand by Lender, and without presentment, protest,
notice of protest, notice of non-payment, notice of intention to accelerate the
maturity, notice of acceleration of the maturity, or any other notice
whatsoever, pay in lawful money of the United States of America, the amount due
on the Guaranteed Obligations to Lender at Lender’s address as set forth herein.
Such demand(s) may be made at any time coincident with or after the time for
payment of all or part of the Guaranteed Obligations, and may be made from time
to time with respect to the same or different items of Guaranteed Obligations.
Such demand shall be deemed made, given and received in accordance with the
notice provisions hereof.

 

1.6           No Duty To Pursue Others. It shall not be necessary for Lender
(and Guarantor hereby waives any rights which Guarantor may have to require
Lender), in order to enforce the obligations of Guarantor hereunder, first to
(a) institute suit or exhaust its remedies against Borrower or others liable on
the Loan or the Guaranteed Obligations or any other person, (b) enforce Lender’s
rights against any collateral which shall ever have been given to secure the
Loan, (c) enforce Lender’s rights against any other guarantors of the Guaranteed
Obligations, (d) join Borrower or any others liable on the Guaranteed
Obligations in any action seeking to enforce this Guaranty, (e) exhaust any
remedies available to Lender against any collateral which shall ever have been
given to secure the Loan, or (f) resort to any other means of obtaining payment
of the Guaranteed Obligations. Lender shall not be required to mitigate damages
or take any other action to reduce, collect or enforce the Guaranteed
Obligations.

 

1.7           Waivers. Guarantor agrees to the provisions of the Loan Documents,
and hereby waives notice of: (a) any loans or advances made by Lender to
Borrower, (b) acceptance of this Guaranty, (c) any amendment or extension of the
Note, the Loan Agreement or of any other Loan Documents, (d) the execution and
delivery by Borrower, Operating Lessee and Lender of any other loan or credit
agreement or of Borrower’s execution and delivery of any promissory notes or
other documents arising under the Loan Documents or in connection with the
Properties, (e) the occurrence of any breach by Borrower or Operating Lessee
under the Loan Documents or an Event of Default, (f) Lender’s transfer or
disposition of the Guaranteed Obligations, or any part thereof, (g) the sale or
foreclosure (or posting or advertising for sale or foreclosure) of any
collateral for the Guaranteed Obligations, (h) protest, proof of non-payment or
default by Borrower or Operating Lessee, and (i) any other action at any time
taken or omitted by Lender, and, generally, all demands and notices of every
kind in connection with this Guaranty, the Loan Documents, any documents or
agreements evidencing, securing or relating to any of the Guaranteed
Obligations.

 

 -3- 

 

  

1.8           Payment of Expenses. In the event that Guarantor shall breach any
provisions of this Guaranty or fail to timely perform any of its obligations
hereunder, Guarantor shall, immediately upon demand by Lender, pay Lender all
costs and expenses (including court costs and reasonable attorneys’ fees)
incurred by Lender in the enforcement hereof or the preservation of Lender’s
rights hereunder. The covenant contained in this Section 1.8 shall survive the
payment and performance of the Guaranteed Obligations.

 

1.9           Effect of Bankruptcy. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect,
and this Guaranty shall remain in full force and effect with respect to such
rescinded or restored payment. It is the intention of Borrower and Guarantor
that Guarantor’s obligations hereunder shall not be discharged except by
Guarantor’s performance of such obligations and then only to the extent of such
performance.

 

1.10         Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably waives, releases and abrogates any and
all rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating the Guarantor to the rights
of Lender), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Borrower or any other party liable for
payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty or otherwise while the Debt
is outstanding.

 

1.11        Borrower. The term “Borrower” as used herein shall include any new
or successor corporation, association, partnership (general or limited), limited
liability company, joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of Borrower or any interest in Borrower.

 

1.12        Financial Covenants of Guarantor.

 

(a)           Guarantor (i) shall keep and maintain complete and accurate books
and records and (ii) as necessary to confirm compliance with the financial
covenants of Guarantor set forth in this Section 1.12, shall permit Lender and
any authorized representatives of Lender to have reasonable access to and to
inspect and examine the books and records, any and all accounts, data and other
documents of Guarantor, at all reasonable times, during normal business hours.

 

(b)           Guarantor hereby represents and warrants that, as of the date
hereof, Guarantor is in compliance with the Guarantor Financial Covenants (as
hereinafter defined). At all times while the Debt remains unsatisfied, Guarantor
shall comply with the Guarantor Financial Covenants.

 

 -4- 

 

  

(c)           During the term hereunder, Guarantor shall deliver to Lender (a)
within ninety (90) days after the end of each Fiscal Year of Borrower (i) an
Officer’s Certificate certifying as to the compliance of Guarantor with the
Guarantor Financial Covenants and (ii) financial statements audited by an
independent certified public accountant, which shall include an annual balance
sheet and profit and loss statement of Guarantor, in the form provided to Lender
in connection with the closing of the Loan or otherwise in form reasonably
approved by Lender, together with an Officer’s Certificate certifying that such
annual financial statement presents fairly the financial condition and the
results of operations of Guarantor and that such financial statements have been
prepared in accordance with GAAP; and (b) within forty-five (45) days after the
end of each calendar quarter, (i) an Officer’s Certificate certifying as to the
compliance of Guarantor with the Guarantor Financial Covenants and (ii)
unaudited financial statements of Guarantor, in the form provided to Lender in
connection with the closing of the Loan or otherwise as reasonably approved by
Lender, together with an Officer’s Certificate certifying that such financial
statement presents fairly the financial condition and the results of operations
of Guarantor and that such financial statements have been prepared in accordance
with GAAP. In addition, Guarantor shall provide any other information reasonably
requested by Lender from time to time which Lender believes is material and
relevant in reviewing Guarantor’s compliance with the Guarantor Financial
Covenants.

 

(d)           Until all of the Obligations and the Guaranteed Obligations have
been paid in full, (A) Guarantor shall at all times maintain a Net Worth equal
to or in excess of $300,000,000.00 (excluding its interest in the Properties),
provided that, from and after such time that the combined outstanding principal
balance of the Loan and the Mezzanine Loan, in the aggregate, is less than
$300,000,000.00, Guarantor shall at all times maintain a minimum Net Worth equal
to the greater of (x) the then combined outstanding principal balance of the
Loan and the Mezzanine Loan in the aggregate and (y) $150,000,000.00 and (B)
Guarantor shall at all times maintain Liquid Assets having a market value of at
least $25,000,000.00, which minimum market value of Liquid Assets may be reduced
to $15,000,000.00 in the event the outstanding Debt is equal to $100,000,00.00
or less (collectively, “Guarantor Financial Covenants”).

 

(e)           Definitions. As used in this Section 1.12, the following terms
shall have the following definitions:

 

(i)          The term “Net Worth” as used in this Guaranty shall mean as of a
given date net tangible assets less liabilities, pursuant to the consolidated
balance sheet of Guarantor and its consolidated subsidiaries, determined
pursuant GAAP, as adjusted to exclude Guarantor’s indirect interest in the
Properties, straight-line rent receivables or payables, derivative values and
any other intangible assets or liabilities of Guarantor, and provided that
Lender and Guarantor agreed upon  real estate values as shown in Exhibit A
attached hereto will be used rather than historical cost basis real estate
values as would otherwise be used in accordance with GAAP, all being determined
consistent with the calculations shown on Exhibit A hereto.

 

 -5- 

 

  

(ii)         As used herein, “Liquid Assets” shall mean all unrestricted or
unencumbered (A) cash and (B) any of the following: (i) marketable direct
obligations issued or unconditionally guaranteed by the United States Government
or issued by an agency thereof and backed by the full faith and credit of the
United States; (ii) marketable direct obligations issued by any state or
territory of the United States of America or any political subdivision of any
such state or territory or any public instrumentality thereof which, at the time
of acquisition, has a long term unsecured debt rating of not less than “BBB” by
S&P, “BBB” by Fitch and “Baa3” by Moody’s, and is not listed for possible
down-grade in any publication of any of the foregoing rating services; (iii)
domestic certificates of deposit or domestic time deposits or repurchase
agreements issued by any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia having a long
term unsecured debt rating of not less than “BBB” by S&P, “BBB” by Fitch and
“Baa3” by Moody’s, and not listed for possible down-grade in any publication of
any of the foregoing rating services; (iv) money market funds having assets
under management in excess of $2,000,000,000.00; (v) any stock, shares,
certificates, bonds, debentures, notes or other instrument which constitutes a
“security” under the Securities Act (other than Guarantor, Borrower and/or any
of their affiliates) which are freely tradable on any nationally recognized
securities exchange or otherwise readily marketable and liquid; and/or (vi)
obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), and the Resolution Funding Corp. (debt obligations); provided,
however, that the investments described in this clause (vi) (1) must have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (2) if rated by S&P, must not have an any qualifier affixed to their
rating, (3) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, (4) must not be subject to
liquidation prior to their maturity and (5) must have maturities of not more
than 365 days.

 

ARTICLE II

 

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR’S OBLIGATIONS

 

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives to
the extent permitted under applicable law, any common law, equitable, statutory
or other rights (including without limitation rights to notice) which Guarantor
might otherwise have as a result of or in connection with any of the following:

 

2.1           Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Loan Agreement, the other Loan Documents, or any other document,
instrument, contract or understanding between Borrower, Operating Lessee and
Lender, or any other parties, pertaining to the Guaranteed Obligations or any
failure of Lender to notify Guarantor of any such action.

 

2.2           Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Lender to Borrower, Operating Lessee or any
Guarantor.

 

 -6- 

 

  

2.3           Condition of Borrower, Operating Lessee or Guarantor. The
insolvency, bankruptcy, arrangement, adjustment, composition, liquidation,
disability, dissolution or lack of power of Borrower, Operating Lessee,
Guarantor or any other party at any time liable for the payment of all or part
of the Guaranteed Obligations; or any dissolution of Borrower, Operating Lessee
or Guarantor, or any sale, lease or transfer of any or all of the assets of
Borrower, Operating Lessee or Guarantor, or any changes in the shareholders,
partners or members of Borrower, Operating Lessee or Guarantor; or any
reorganization of Borrower, Operating Lessee or Guarantor.

 

2.4           Invalidity of Guaranteed Obligations. The invalidity, illegality
or unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (a) the
Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (b) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (c) the officers or representatives executing the Note, the Loan
Agreement or the other Loan Documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, (d) the Guaranteed Obligations
violate applicable usury laws, (e) the Borrower has valid defenses, claims or
offsets (whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible from Borrower, (f) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (g) the Note, the Loan Agreement or
any of the other Loan Documents have been forged or otherwise are irregular or
not genuine or authentic, it being agreed that Guarantor shall remain liable
hereon regardless of whether Borrower or any other Person be found not liable on
the Guaranteed Obligations or any part thereof for any reason (other than due to
the defense of payment of the Debt).

 

2.5           Release of Obligors. Any full or partial release of the liability
of Borrower on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other person or entity now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other Persons will be liable to pay or perform the Guaranteed
Obligations, or that Lender will look to other Persons to pay or perform the
Guaranteed Obligations.

 

2.6           Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.

 

2.7           Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.

 

 -7- 

 

  

2.8           Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including but not limited to any neglect,
delay, omission, failure or refusal of Lender (a) to take or prosecute any
action for the collection of any of the Guaranteed Obligations or (b) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (c) to take or
prosecute any action in connection with any instrument or agreement evidencing
or securing all or any part of the Guaranteed Obligations.

 

2.9           Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.

 

2.10         Offset. The Note, the Loan Agreement, the Guaranteed Obligations
and the liabilities and obligations of Guarantor to Lender hereunder shall not
be reduced, discharged or released because of or by reason of any existing or
future right of offset, claim or defense of Borrower, Operating Lessee or
Guarantor against Lender, or any other Person, or against payment of the
Guaranteed Obligations, whether such right of offset, claim or defense (other
than the defense of payment) arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.

 

2.11         Merger. The reorganization, merger or consolidation of Borrower,
Operating Lessee into or with any other corporation or entity.

 

2.12         Preference. Any payment by Borrower to Lender is held to constitute
a preference under bankruptcy laws, or for any reason Lender is required to
refund such payment or pay such amount to Borrower or someone else.

 

2.13         Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Loan Documents, the Guaranteed Obligations, or
the security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.

 

 -8- 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as follows:

 

3.1           Benefit. Guarantor is an Affiliate of Borrower, is the owner of a
direct or indirect interest in Borrower, and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.

 

3.2           Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and Operating Lessee and is familiar with the value of any and all
collateral intended to be created as security for the payment of the Note or
Guaranteed Obligations; however, Guarantor is not relying on such financial
condition or the collateral as an inducement to enter into this Guaranty.

 

3.3           No Representation By Lender. Neither Lender nor any other party
has made any representation, warranty or statement to Guarantor in order to
induce the Guarantor to execute this Guaranty.

 

3.4           Guarantor’s Financial Condition. As of the date hereof, and after
giving effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is, and intends to be, solvent, and has and intends to have assets
which, fairly valued, exceed its obligations, liabilities (including contingent
liabilities) and debts, and has and intends to have property and assets
sufficient to satisfy and repay its obligations and liabilities.

 

3.5           Legality. The execution, delivery and performance by Guarantor of
this Guaranty and the consummation of the transactions contemplated hereunder do
not, and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, deed of trust, charge, lien,
or any contract, agreement or other instrument to which Guarantor is a party or
which may be applicable to Guarantor. This Guaranty is a legal and binding
obligation of Guarantor and is enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.

 

3.6           Litigation. Except as identified on Schedule VI to the Loan
Agreement, there are no actions, suits or proceedings at law or in equity by or
before any Governmental Authority or other agency now pending or threatened
against or affecting Guarantor which could have a Material Adverse Effect.

 

3.7           Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.

 

 -9- 

 

  

ARTICLE IV

 

SUBORDINATION OF CERTAIN INDEBTEDNESS

 

4.1           Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower or Operating
Lessee to Guarantor, whether such debts and liabilities now exist or are
hereafter incurred or arise, or whether the obligations of Borrower or Operating
Lessee thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or liabilities be
evidenced by note, contract, open account, or otherwise, and irrespective of the
Person in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by Guarantor. The Guarantor Claims shall include without
limitation all rights and claims of Guarantor against Borrower or Operating
Lessee (arising as a result of subrogation or otherwise) as a result of
Guarantor’s payment of all or a portion of the Guaranteed Obligations. Upon the
occurrence and continuation of an Event of Default, Guarantor shall not receive
or collect, directly or indirectly, from Borrower, Operating Lessee or any other
party any amount upon the Guarantor Claims.

 

4.2           Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims. Guarantor hereby assigns such
dividends and payments to Lender. Should Lender receive, for application upon
the Guaranteed Obligations, any such dividend or payment which is otherwise
payable to Guarantor, and which, as between Borrower and Guarantor or Operating
Lessee and Guarantor, shall constitute a credit upon the Guarantor Claims, then
upon payment to Lender in full of the Guaranteed Obligations, Guarantor shall
become subrogated to the rights of Lender to the extent that such payments to
Lender on the Guarantor Claims have contributed toward the liquidation of the
Guaranteed Obligations, and such subrogation shall be with respect to that
proportion of the Guaranteed Obligations which would have been unpaid if Lender
had not received dividends or payments upon the Guarantor Claims.

 

4.3           Payments Held in Trust. In the event that, notwithstanding
anything to the contrary in this Guaranty, Guarantor should receive any funds,
payments, claims or distributions which are prohibited by this Guaranty,
Guarantor agrees to hold in trust for Lender an amount equal to the amount of
all funds, payments, claims or distributions so received, and agrees that it
shall have absolutely no dominion over the amount of such funds, payments,
claims or distributions so received except to pay them promptly to Lender, and
Guarantor covenants promptly to pay the same to Lender.

 

 -10- 

 



 

4.4           Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s or
Operating Lessee’s assets securing payment of the Guarantor Claims shall be and
remain inferior and subordinate to any liens, security interests, judgment
liens, charges or other encumbrances upon Borrower’s or Operating Lessee’s
assets securing payment of the Guaranteed Obligations, regardless of whether
such encumbrances in favor of Guarantor or Lender presently exist or are
hereafter created or attach. Without the prior written consent of Lender, until
the Debt is paid in full, Guarantor shall not (a) exercise or enforce any
creditor’s right it may have against Borrower or Operating Lessee (b) create any
Liens encumbering the Properties or the Collateral, Borrower Operating Lessee or
any interest in either of the foregoing, other than Permitted Encumbrances, or
(c) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on assets of Borrower or Operating Lessee held by Guarantor.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1           Waiver. No failure to exercise, and no delay in exercising, on the
part of Lender, any right hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor any consent to any departure therefrom,
shall be effective unless in writing and no such consent or waiver shall extend
beyond the particular case and purpose involved. No notice or demand given in
any case shall constitute a waiver of the right to take other action in the
same, similar or other instances without such notice or demand.

 

5.2           Termination The Guaranteed Obligations under this Guaranty
(exclusive of any other obligations of Guarantor under any other guaranty,
indemnity or similar agreement relating to the Loan, and any obligations related
to then ongoing and pending claims made under this Guaranty) shall terminate
upon the indefeasible repayment in full of the Debt and the expiration of all
applicable preference periods under the Bankruptcy Code.

 

5.3           Notices. All notices or other written communications hereunder
shall be made in accordance with Section 10.6 of the Loan Agreement. Notices to
Guarantor shall be made to:

 

Guarantor:

 

New York REIT, Inc.

405 Park Avenue

New York, New York 10022

Attention: Legal Department

 

 -11- 

 

  

with a copy to:

 

Arnold & Porter LLP

399 Park Avenue

New York, NY 10022

Attention: John Busillo, Esq.

 

5.4           Governing Law.



 

(a)           This Guaranty shall be governed in accordance with the State of
New York and the applicable law of the United States of America.

 

(b)          ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR
ARISING OUT OF OR RELATING TO THIS GUARANTY MAY AT LENDER’S OPTION BE INSTITUTED
IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK,
PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND EACH OF
GUARANTOR AND LENDER, BY ITS ACCEPTANCE HEREOF, WAIVES ANY OBJECTIONS WHICH IT
MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND EACH OF GUARANTOR AND LENDER, BY ITS ACCEPTANCE
HEREOF, HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING. EACH GUARANTOR DOES HEREBY DESIGNATE AND APPOINT:

 

CORPORATION SERVICE COMPANY (CSC)

1180 AVENUE OF THE AMERICAS, SUITE 210

NEW YORK, NEW YORK 10036

 

AS ITS RESPECTIVE AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO SUCH GUARANTOR IN THE MANNER PROVIDED HEREIN
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH
GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH
GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.

 

 -12- 

 

  

5.5           Invalid Provisions. If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

5.6           Amendments. This Guaranty may be amended only by an instrument in
writing executed by Lender and Guarantor.

 

5.7           Parties Bound; Assignment; Joint and Several. This Guaranty shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors, assigns and legal representatives; provided, however,
that Guarantor may not, without the prior written consent of Lender, assign any
of its rights, powers, duties or obligations hereunder. If Guarantor consists of
more than one person or party, the obligations and liabilities of each such
person or party shall be joint and several.

 

5.8           Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Guaranty.

 

5.9           Recitals. The recital and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

 

5.10         Counterparts. To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all Persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

5.11         Rights and Remedies. If Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor. The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

 

 -13- 

 

  

5.12         Special Provision. Notwithstanding anything to the contrary herein,
Guarantor shall have no liability hereunder for the payment or performance of
any increase in or change to the Guaranteed Obligations or the amount thereof
arising directly and solely from any increase, amendment, modification,
alteration or rearrangement of the Note, the Loan Agreement and/or the other
Loan Documents (1) entered into after the transfer of title to the Collateral
(as defined in the Mezzanine Loan Agreement) to Mezzanine Lender (or any of its
affiliates or designees) pursuant to a foreclosure, deed in lieu of foreclosure
or similar action of Mezzanine Lender’s lien under the Mezzanine Loan Documents
or by any other mezzanine lender permitted under Section 9.1.1(c) or 9.1.3(b) of
the Loan Agreement and (2) not agreed or consented to by Guarantor in writing;
it being agreed to and understood that after any such transfer, Guarantor shall
continue to remain liable for the Guaranteed Obligations (subject to and in
accordance with the terms of this Guaranty) with respect to the terms and
conditions of the Loan Documents in effect on the date of such transfer.

 

5.13         Entirety. THIS GUARANTY EMBODIES THE FINAL AND ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.

 

5.14         Waiver of Right To Trial By Jury. EACH OF GUARANTOR AND LENDER (BY
ACCEPTANCE OF THIS GUARANTY) HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY, THE NOTE, THE LOAN AGREEMENT, THE SECURITY INSTRUMENTS, THE PLEDGE
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.

 

5.15         Cooperation. Guarantor shall comply with the obligations set forth
in Section 9.1 of the Loan Agreement, subject to and in accordance with the
terms of such Section 9.1.

 

 -14- 

 

  

5.16         Reinstatement in Certain Circumstances. If at any time any payment
of the principal of or interest under the Note or any other amount payable by
Borrower under the Loan Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of Borrower or
otherwise, the Guarantor’s obligations hereunder with respect to such payment
shall be reinstated as though such payment has been due but not made at such
time.

 

5.17         Agent. Each Lender, by the Loan Agreement, has irrevocably
appointed and authorized Agent to take such action as contractual representative
on such Lender’s behalf and to exercise such powers under this Guaranty as are
specifically delegated to Lender by the terms hereof and of the Loan Agreement,
together with such powers as are reasonably incidental thereto, all pursuant to
and as more particularly set forth in the Loan Agreement, which is incorporated
herein by reference. All references to Lender herein shall mean “Lender” or
“Agent on behalf of Lender”, as the context requires.

 

[Remainder of page intentionally left blank.]

 

 -15- 

 

 



This Guaranty has been duly executed as of the day and year first written above.

 

GUARANTOR:

 

NEW YORK REIT, INC., a Maryland corporation

 

By: /s/ Michael Ead                                        

 Name: Michael Ead

 Title: Authorized Signatory

 





[Signature Page to Guaranty Agreement]

 

 

SCHEDULE I

 

Borrower

 

ARC NY22936001, LLC, a Delaware limited liability company

ARC NY21618001, LLC, a Delaware limited liability company

ARC NY333W3401, LLC, a Delaware limited liability company

ARC NY350BL001, LLC, a Delaware limited liability company

ARC NYBLKST002, LLC, a Delaware limited liability company

ARC NYCTGRG001, LLC, a Delaware limited liability company

ARC NYWSHST001, LLC, a Delaware limited liability company

ARC NYGRNAV001, LLC, a Delaware limited liability company

ARC NYW42ST001, LLC, a Delaware limited liability company

ARC NY120W5701, LLC, a Delaware limited liability company

ARC NY24549W17, LLC, a Delaware limited liability company

50 Varick LLC, a New York limited liability company

 

 

 

 

EXHIBIT A

 

(attached)

 

 

 

 

